Citation Nr: 0618512	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-17 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Eligibility for VA financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to September 1970 (and had 23 years of prior active 
service).  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by the Oakland Ca. Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection has been established for post-
traumatic stress disorder (PTSD), rated 100 percent; 
bronchitis, rated 30 percent; bilateral cataracts, rated 30 
percent; coronary artery disease, rated 30 percent; diabetes 
mellitus with erectile dysfunction, rated 10 percent; left 
lower extremity peripheral neuropathy, rated 10 percent; 
right lower extremity peripheral neuropathy, rated 10 
percent; and right ear hearing loss, rated noncompensable.

2.  The service connected disabilities have not resulted in 
the loss or permanent loss of use of one or both feet or one 
or both hands, permanent impairment of vision of both eyes, 
or ankylosis of one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for establishing entitlement to VA financial 
assistance in the purchase of an automobile and adaptive 
equipment and/or adaptive equipment only are not met.  
38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.350, 3.808 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via August 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
August 2003 letters informed the veteran that he should 
submit any medical evidence pertinent to his claim.  Notably, 
VCAA notice was provided to the appellant prior to the 
initial adjudication.  Pelegrini.

The veteran's medical records are associated with the claims 
file, and he has not identified any pertinent, obtainable 
evidence that remains outstanding.  VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
this claim.

Legal Criteria

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment only if he is entitled to compensation for 
ankylosis of one or both knees or of one or both hips.  
38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more or complete paralysis of the peroneal nerve.

Permanent impairment of vision of both eyes is defined as 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.  38 C.F.R. 
§ 3.808(b)(1)(iii).

Factual Background

Service connection has been established for PTSD, rated 
100 percent; chronic bronchitis, rated 30 percent; bilateral 
cataracts, rated 30 percent; coronary artery disease, rated 
30 percent; diabetes mellitus with erectile dysfunction, 
rated 10 percent; left lower extremity peripheral neuropathy, 
rated 10 percent; right lower extremity peripheral 
neuropathy, rated 10 percent; and right ear hearing loss, 
rated noncompensable.

A VA medical record dated in December 2002 reflects that the 
veteran reported that he was having physical problems and he 
felt that he was falling apart.  He indicated that he was 
using a walker, and also used a cane at times.

A VA medical record dated in January 2003 reflects that the 
veteran complained of his legs "giving way" and trouble 
getting out of bed.  The examiner noted that he possibly had 
neuropathy.

A February 2003 VA medical record indicates that the veteran 
was complaining of a tremor involving the left hand.  He also 
indicated that he had noticed increased leg pain recently.  
The assessment did not include any references to the arms or 
to the legs.

A VA neurology note dated in May 2003 reflects that the 
veteran presented with a shaking left hand.  It was noted 
that with glasses his vision was good.  His upper extremity 
functioning was good, but his wife indicated that he 
intermittently had a tremor holding a cup of coffee and 
dropped things from both hands, worse on the left.  Walking 
showed some favoring of the right leg in his low back and a 
right leg that was weak.  Physical examination revealed that 
the veteran's handwriting was normal with the left hand.  The 
examiner indicated that there were absolutely no tremors 
noted during the examination.  Arm and leg strength was 
normal, and gait showed some stiffening of the right leg and 
slight of balance.  He had slight difficulty heel walking on 
the right.  Sensory examination showed absent vibrations at 
the toes, normal with the ankles and the fingers.  Double 
simultaneous stimulation was normal and light touch was 
decreased over the top of the right foot.  Deep tendon 
reflexes showed a trace in the upper extremities, trace at 
the knees, and absent at the ankles.  The toes were 
equivocal.  The impression included cognitive abnormalities, 
coronary artery disease, low back with residual right leg 
pain, and PTSD and depression.
The VA psychiatry admission note dated in July 2003 reflects 
that the veteran got lost driving to his Bingo game the 
previous night.  A VA psychiatric record dated in July 2003 
notes that he had been anxious and verbally aggressive with 
his wife.  He denied any chest or abdominal pain, dizziness 
or a problem breathing.  It was noted that he was ambulating.

In a statement received in August 2003 the veteran indicated 
that he had undergone back surgery three years prior, and 
that due to the fact that his legs hurt him, he was not able 
to stand or walk for a very long distance.  He indicated that 
he had a walker and that he used it to sit down.  He remarked 
that he liked to sit in the tub with warm water to help with 
his pain, and that he needed help to get out.  

On August 2003 VA PTSD examination the veteran's wife stated 
that he would often wander away from the house, and he needed 
help to find his way home.  Sometimes he would leave without 
a wallet or without keys.  The examiner concluded that the 
veteran was going through a pre-senile dementia process.  The 
diagnostic conclusions included PTSD, and pre-senile 
dementia.

A VA visual examination dated in October 2003 reflects that 
the veteran had corrected visual acuity of 20/30 on the right 
and 20/50 on the left.

Upon VA examination in October 2003, it was noted that the 
veteran had been a diabetic for 15 years.  Examination 
revealed that deep tendon reflexes were absent in the knees 
and ankles.

In his substantive appeal received in May 2004, the veteran 
indicated that both of his legs were unstable and he had 
trouble walking.  

Analysis

Upon review of the record the Board concludes that the 
veteran is not shown to have disability of the nature and 
level of severity necessary under the governing law and 
regulations to establish entitlement to the benefit sought.

There is no question that the veteran's bilateral cataracts 
are disabling.  However, to warrant the benefit sought the 
regulation requires that corrected central visual acuity is 
20/200 or less in the better eye (or better than 20/200 with 
a field defect of sufficient degree).  Here, corrected 
central visual acuity is shown to be 20/30 on the right and 
20/50 on the left; a peripheral visual field defect has not 
been reported.

In written argument received in August 2004, the veteran's 
representative appears to be asking that the Board find that 
the veteran has disability equivalent to that required by law 
and regulation, and award the benefit sought on that basis.  
The governing law and regulations, outlined above, are quite 
specific as to the nature and severity of the service 
connected disability that must be shown to warrant the 
benefit sought.  They do not provide for substituting other 
allegedly equivalent when considering those criteria.  
Furthermore, while the veteran clearly suffers significant 
lower extremity disability, and the extent of his walking is 
limited, he is, in fact, able to walk, and does not have loss 
of use of the feet.

The medical evidence does not show that the veteran has the 
loss of use of either upper or lower extremities.  While his 
lower extremity disability clearly impairs his ability to 
walk, he does not have loss of use of the lower extremities.  
While his bilateral cataracts cause some impairment of 
vision, there is no evidence that the impairment is of such 
degree as to satisfy the criteria outlined above.  And as 
neither the veteran's hips nor his knees are shown to be 
ankylosed, the criteria for establishing entitlement to 
adaptive equipment only likewise are not met.


ORDER

Eligibility for VA financial assistance in the purchase of an 
automobile  and adaptive equipment or for adaptive equipment 
only is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


